      Case 1:21-mj-00308-PJG ECF No. 5, PageID.6 Filed 06/09/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,
                                                             Hon. Phillip J. Green
 v.
                                                             Case No. 1:21-mj-00308
 KACHEF NEEM SPAIN,

       Defendant.
 ________________________________/
                                         ORDER

       Defendant appeared before me with counsel on June 8, 2021, for a preliminary

hearing on the petition for warrant or summons for offender under supervision, FED. R.

CRIM. P. 32.1(b)(1). Defendant waived a preliminary examination but was heard on the

issue of detention. I find that defendant has not sustained the burden of demonstrating

by clear and convincing evidence an eligibility for bond. Defendant is remanded to the

custody of the Attorney General pending a final revocation hearing. Accordingly:

       IT IS ORDERED that defendant be and hereby is bound over for further

proceedings before the district judge on the petition for warrant or summons for offender

under supervision.

       IT IS FURTHER ORDERED that defendant is committed to the custody of the

Attorney General until further order of the court.


Date June 9, 2021                                      /s/ Phillip J. Green
                                                     PHILLIP J. GREEN
                                                     United States Magistrate Judge
